Citation Nr: 1000161	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  09-20 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for asbestos-related 
lung disease.

2.  Entitlement to service connection for a lung disability, 
to include asthma and chronic obstructive pulmonary disease.

3.  Entitlement to service connection for squamous cell 
carcinoma.

4.  Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Brooks McDaniel, Agent




WITNESSES AT HEARING ON APPEAL

Appellant and daughter


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1944 to June 
1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2007 rating decision of the Roanoke, 
Virginia, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied the issues on appeal.

In November 2009, the Veteran and his daughter testified at a 
video conference hearing before the undersigned Acting 
Veterans Law Judge.  A transcript of that hearing has been 
associated with the claims file.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to service connection for (1) a 
lung disability, to include asthma and chronic obstructive 
pulmonary disease; (2) squamous cell carcinoma; and (3) an 
acquired psychiatric disorder, to include PTSD, are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.




FINDING OF FACT

The evidence of record does not show the Veteran has been 
diagnosed with an asbestos-related lung disease.


CONCLUSION OF LAW

An asbestos-related lung disease was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1154, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Before addressing the merits of the claim, the Board is 
required to address the duty to notify and duty to assist 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).

VA has a duty to notify a claimant of the information and 
evidence needed to substantiate a claim.  This notification 
obligation was accomplished in a February 2007 letter.  This 
letter effectively satisfied the notification requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by informing 
the Veteran of the following: (1) the information and 
evidence that was necessary to substantiate the claim; (2) 
the information and evidence VA would seek to provide; (3) 
the information and evidence he was expected to provide; (4) 
how VA assigns disability ratings; and (5) how VA assigns 
effective dates if a claim for service connection is granted.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Additionally, based upon the Veteran's submissions and his 
testimony at the October 2008 Decision Review Officer hearing 
and the November 2009 Board hearing, the Veteran has actual 
knowledge of the evidence necessary to substantiate his 
claims.  

VA has a duty to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Service records, VA 
treatment records, private medical records, and hearing 
testimony have been associated with the claims file.  At the 
November 2009 Board hearing, the Veteran's representative 
indicated he would be submitting additional evidence.  
Specifically, he stated he would submit two statements from 
the Veteran's sister and daughter regarding the claim for 
service connection for PTSD by both faxing and mailing them 
to the Board.  Those statements have not been received by the 
Board at the time of this decision.  Nevertheless, because 
the Board is remanding the claim involving PTSD, it finds 
that it can still decide the claim involving an asbestos-
related lung disease in this decision, since those statements 
would not be pertinent to this claim.

Also at the hearing, the Veteran's representative read 
portions of an article from "asbestos.com," wherein he 
stated the article stated the relationship between asbestos 
and chronic obstructive pulmonary disease was "not clear."  
He argued that the Veteran's chronic obstructive pulmonary 
disease may have been related in some way to asbestos 
exposure in service.  The Veteran's representative seemed to 
indicate that he would submit a copy of this article, but as 
noted above, no additional evidence has been submitted since 
the hearing took place.  While the article would appear to be 
relevant to the claim for service connection for asbestos-
related lung disease, the Board finds that deciding this 
claim on the merits does not prejudice the Veteran.  The 
Board is denying service connection for those lung diseases 
that are commonly associated with asbestos exposure and is 
not denying service connection for chronic obstructive 
pulmonary disease.  The Veteran may still be awarded service 
connection for chronic obstructive pulmonary disease if it is 
determined that in-service asbestos exposure contributed to 
it.  

The Veteran has not been provided with a VA examination in 
connection with the claim for service connection for 
asbestos-related lung disease; however, the Board finds that 
a VA examination or medical nexus opinion is not necessary to 
decide the merits of this claim.  In disability compensation 
claims, the United States Court of Appeals for Veterans 
Claims (Court) has held that the VA Secretary must provide a 
VA medical examination when there is: (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability; (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies; (3) an indication 
that the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability; and 
(4) insufficient competent medical evidence on file for the 
VA Secretary to make a decision on the claim.  McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006), citing 38 U.S.C. § 
5103A(d)(2).

The Veteran has not brought forth any competent evidence that 
he has an asbestos-related lung disease.  There is competent 
evidence of diagnoses of asthma and chronic obstructive 
pulmonary disease (the Board will be providing the Veteran 
with an examination in connection with these two diagnoses), 
but there is no evidence anywhere in the claims file showing 
a diagnosis of an asbestos-related lung disease.  Thus, at 
least one element of the McLendon test has not been met in 
this case (competent evidence of a current disability or 
persistent or recurrent symptoms of a disability).  For this 
reason, an examination or medical nexus opinion is not 
necessary to make a decision on this claim.  

The Veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this claim.  As such, all relevant evidence 
necessary to decide the Veteran's appeal has been obtained 
and the case is ready for appellate review.

Service Connection Analysis

The Veteran alleges that he was exposed to asbestos while in 
service, which has caused a current lung disability.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2009).

To prevail on the direct service connection, generally, there 
must be competent and credible evidence of (1) a current 
disability, (2) in-service occurrence or aggravation of a 
disease or injury; and (3) a nexus between an in-service 
injury or disease and the current disability.  See generally 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of service connection for asbestos-related lung 
disease.  The Veteran essentially admits that he has not 
received an asbestos-related lung disease diagnosis.  At the 
October 2008 Decision Review Officer hearing, the Veteran's 
representative asked that the Veteran be provided with an 
examination to determine if the Veteran was "in fact 
suffering from any asbestos-related lung diseases."  See 
October 2008 hearing transcript on page 4.  He stated 
something similar at the November 2009 hearing before the 
undersigned.  See November 2009 hearing transcript on page 
12.  These requests for an examination to determine whether a 
diagnosis of an asbestos-related disease is appropriate 
amount to an acknowledgment that there is no asbestos-related 
diagnosis of record.

There is no competent evidence in the record showing a 
diagnosis of an asbestos-related lung disease.  Therefore, 
service connection cannot be granted.  Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (in the absence of proof of a 
present disability, there can be no valid claim); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992) (service connection 
may not be granted unless a current disability exists).  

The Board has considered the Veteran's assertions that he may 
have an asbestos-related lung disease.  However, as a 
layperson, the Veteran is not competent to give a medical 
opinion on diagnosis, causation, or aggravation of a medical 
condition.  Bostain v. West, 11 Vet. App. 124 (1998); Routen 
v. West, 142 F.3d. 1434 (Fed. Cir. 1998); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Board acknowledges 
that the Veteran is competent to give evidence about what he 
experienced while in service, such as difficulty breathing 
and his exposure to asbestos.  Layno v. Brown, 6 Vet. App. 
465 (1994).  Competency must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67 (1997).  Therefore, while the Veteran can testify to 
that which he is competent to observe, such as difficulty 
breathing and exposure to asbestos, he is not competent to 
provide a medical diagnosis for any disability associated 
with the difficulty breathing and exposure to asbestos.

The Board finds that the preponderance of the evidence is 
against the claim for service connection for an asbestos-
related lung disease, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

Service connection for an asbestos-related lung disease is 
denied.


REMAND

The Board finds that the other issues on appeal must be 
remanded for further development as described below.

As to the claim for service connection for a lung disability, 
to include asthma and chronic obstructive pulmonary disease, 
the Veteran has current diagnoses of these two disabilities 
and has stated and testified that he had difficulty breathing 
while in service.  The Board finds that an examination along 
with a medical opinion are necessary in order to make a 
decision on this claim.

As to the claim for service connection for squamous cell 
carcinoma, the Veteran has submitted a July 2008 private 
medical opinion wherein the physician stated the Veteran had 
severe sum damage and multiple skin cancers, which had 
resulted from excessive sun exposure.  The physician noted 
that sun damage to the skin occurred early in life, which was 
while the Veteran was in service.  The Board finds that an 
examination along with a medical opinion are necessary in 
order to make a decision on this claim.

Finally, as to the claim for service connection for an 
acquired psychiatric disorder, to include PTSD, when the 
Veteran was examined for such disability, the examiners 
entered diagnoses of anxiety, depression, and depressive 
disorder.  The examiners, however, did not opine whether any 
of these other diagnoses was related to service.  See Clemons 
v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental 
health disability claim includes any mental disability that 
may reasonably be encompassed by the claimant's description 
of the claim, reported symptoms, and the other information of 
record).  Additionally, at the November 2009 hearing, the 
Veteran's daughter argued that the Veteran did not provide 
accurate answers to the questions posed during the 
examination (he under reported symptoms).  Thus, a new 
examination is necessary.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Schedule the Veteran for an 
examination to ascertain the current 
nature and severity of his lung disability 
or disabilities.  The examiner should 
review the claims file and should note 
that review in the report.  The examiner 
should opine as to whether it is at least 
as likely as not (50 percent probability 
or greater) that any current lung 
disability (address each lung diagnosis) 
is causally related to his period of 
active service, including his presumed 
exposure to asbestos, or as to whether an 
alternative etiology is more likely.  

Because the Veteran is competent to report 
the onset of difficulty breathing in 
service, as this requires only personal 
knowledge, not medical expertise, as it 
comes to him through his senses, the 
examiner must specifically address the 
Veteran's report of difficulty breathing 
during his period of active service in 
determining whether his current lung 
disability is related to active service.  
Dalton v. Nicholson, 21 Vet. App. 23 
(2007) (holding that an examination was 
inadequate where the examiner did not 
comment on the Veteran's report of in-
service injury and instead relied on the 
absence of evidence in the Veteran's 
service medical records to provide a 
negative opinion).  Any opinion expressed 
by the examiner must be accompanied by a 
complete rationale.

2.  Schedule the Veteran for an 
examination to ascertain the etiology of 
the Veteran's squamous cell carcinoma.  
The examiner should review the claims file 
and should note that review in the report.  
The examiner should opine as to whether it 
is at least as likely as not (50 percent 
probability or greater) that squamous cell 
carcinoma is causally related to his 
period of active service, or as to whether 
an alternative etiology is more likely.  

Because the Veteran is competent to report 
sun exposure in service, as this requires 
only personal knowledge, not medical 
expertise, as it comes to him through his 
senses, the examiner must specifically 
address the Veteran's sun exposure in 
service in determining whether his current 
lung disability is related to active 
service.  Dalton v. Nicholson, 21 Vet. 
App. 23 (2007) (holding that an 
examination was inadequate where the 
examiner did not comment on the Veteran's 
report of in-service injury and instead 
relied on the absence of evidence in the 
Veteran's service medical records to 
provide a negative opinion).  

The examiner is informed that the Veteran 
worked for an asphalt company following 
his discharge from service for 
approximately 20 years, with the last 12 
years as a foreman.  He retired in 1991.

Any opinion expressed by the examiner must 
be accompanied by a complete rationale.

3.  Schedule the Veteran for an 
examination to determine whether a 
diagnosis of PTSD is appropriate, and if 
so, whether PTSD or any other diagnosed 
psychiatric disorder is related to his 
period of active service.  The examiner 
should be informed that the stressor of 
the sinking of a German submarine has been 
corroborated.  The claims folder should be 
reviewed by the examiner and that review 
should be noted in the examination report. 
Specifically the examiner should provide 
the following information:

    a) Is a diagnosis of PTSD pursuant to 
DSM-IV appropriate?  Please state whether 
or not each criterion for a diagnosis of 
PTSD pursuant to DSM-IV is met.
    
    b) If so, is the diagnosis of PTSD 
based at least in part on the corroborated 
stressor of the sinking of the German 
submarine?
    
    c) If any psychiatric disorder other 
than PTSD is diagnosed, please state 
whether it is at least as likely as not 
(50 percent probability or greater) that 
any other psychiatric disorder is related 
to the Veteran's service.  In doing so, 
the examiner must acknowledge and discuss 
the lay evidence of a continuity of 
symptomatology, including the Veteran's 
daughter's statement at the November 2009 
hearing that the Veteran's symptoms were 
present for longer than he stated at the 
time of the previous VA examination, and 
that the Veteran used work as a means of 
masking his psychiatric symptoms.  See 
Dalton v. Nicholson, 21 Vet. App. 23 
(2007) (holding that an examination was 
inadequate where the examiner did not 
comment on the Veteran's report of in-
service injury and instead relied on the 
absence of evidence in the service medical 
records to provide a negative opinion).

The examiner should provide a rationale, 
with citation to relevant medical 
findings, for the opinion(s) provided.

4.  Then, readjudicate the claims.  If any 
of the claims remain denied, issue a 
supplemental statement of the case and 
allow the appropriate time for response.  
Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_____________________________________________
S. C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


